UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                   www.ca7.uscourts.gov




                                                       ORDER


 June 25, 2014


                                         ERIC C. ONYANGO,
                                         Plaintiff - Appellant

 No.: 13-3825                            v.

                                         NICK & HOWARD, LLC, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:13-cv-06256
 Northern District of Illinois, Eastern Division
 District Judge Sharon Johnson Coleman




The following are before the court:

1. PLAINTIFF-APPELLANT’S MOTION FOR LEAVE TO EXTEND TIME TO FILE
A PETITION FOR REHEARING, filed on June 23, 2014, by Appellant Eric Onyango.

2. PLAINTIFF-APPELLANT’S MOTION FOR REQUEST TO CORRECT ORDER,
filed on June 23, 2014, by Appellant Eric Onyango.

IT IS ORDERED that the motion for extension of time is GRANTED to the extent that
a petition for rehearing, if any, is due July 10, 2014.
No. 13-3825                                                                   Page 2



IT IS FURTHER ORDERED that the motion to correct the order is GRANTED. On
page 2, the seventh line of the second paragraph is amended to delete the words "and
defamatory statements."


 form name: c7_Order_3J(form ID: 177)